DETAILED ACTION
Claims 1-18 are pending.  Claims 1-18 are rejected.
The instant application has provisional application No. 62/676,447 filed on 05/25/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be claiming computer software.  The claims are directed to a system but do not include any hardware components that could perform the limitations of the claims.  While the claims contain such elements such as an intake engine or deployment engine, these elements are not directly tied to hardware such as a hardware processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al., Patent Application Publication No. 2010/0274714 (hereinafter Sims) in view of Araya, Patent Application Publication No. 2016/0224461 (hereinafter Araya).

Regarding claim 1, Sims teaches:
an intake engine configured to: receive an input schema conforming to a first platform-specific schema definition language and an intake template defining one or more translation operations required to convert from the first platform-specific schema definition language to a platform-neutral schema definition language (Sims Paragraph [0040], the application may serialize the preset to a markup language such as Extensible Markup Language (XML). This data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators), and
Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
a repository configured to store a schema record comprising the platform-neutral schema and a deployment record (Sims Fig. 4, shows modifying the preset to conform to the neutral schema followed by storing the XML file and modified preset in the library); and
a deployment engine configured to: receive a request for the schema record (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620), an identification of a target database system requiring a second platform-specific schema definition language (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620 (Araya teaches the database)), and an output template defining one or more translation operations required to convert from the platform-neutral schema definition language to the second platform-specific schema definition language (Sims Paragraph [0046], For example, user 612a utilizes Apple Final Cut Pro, which uses presets having an FXPIug Schema 620a, Paragraph [0051], computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620),
convert the platform-neutral schema to an output schema conforming to the second platform-specific schema definition language based on the output template (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620), and
Sims does not expressly disclose:

update the deployment record to associate the schema record with the target database system.
However, Araya teaches:
A database schema management system comprising (Araya Paragraph [0107], The SQL action to be performed, e.g. create, retrieve, update, or deleting a record, or changing the schema of a database):
update the deployment record to associate the schema record with the target database system (Araya Paragraph [0107], The SQL action to be performed, e.g. create, retrieve, update, or deleting a record, or changing the schema of a database).
The claimed invention and Araya are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Araya to have combined Sims and Araya.  One of ordinary skill in the art would recognize that the schema manipulation of Sims could be applied to database schemas to provide the same functionality for a different type of schema.

Regarding claim 9, Sims in view of Araya teaches:
The system of claim 1, wherein the input schema comprises a predefined translation section associated with the second platform-specific schema definition language (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
wherein the intake engine is further configured to store the predefined translation section in the platform-neutral schema without converting the predefined translation section (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators); and
wherein the deployment engine is further configured to insert the predefined translation section into the output schema without converting the predefined translation section (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators).

Regarding claim 10, Sims teaches:
receiving an input schema conforming to a first platform-specific schema definition language and a intake template defining one or more translation operations required to convert from the first platform-specific schema definition language to a platform-neutral schema definition language (Sims Paragraph [0040], the application may serialize the preset to a markup language such as Extensible Markup Language (XML). This data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
converting the input schema to a platform-neutral schema based on the intake template (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators);
storing a schema record comprising the platform-neutral schema and a deployment record in the repository (Sims Fig. 4, shows modifying the preset to conform to the neutral schema followed by storing the XML file and modified preset in the library);
Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620), an identification of a target database system requiring a second platform-specific schema definition language (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620 (Araya teaches the database)), and an output template defining one or more translation operations required to convert from the platform-neutral schema definition language to the second platform-specific schema definition language (Sims Paragraph [0046], For example, user 612a utilizes Apple Final Cut Pro, which uses presets having an FXPIug Schema 620a, Paragraph [0051], computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620);
converting the platform-neutral schema to an output schema conforming to the second platform-specific schema definition language based on the output template (Sims Paragraph [0051], preset is requested by another user 612, the computing device 630 can then translate it into or conform it to the Neutral Schema 610, and then into the necessary application-specific schema 620); and
Sims does not expressly disclose:
A method for managing database schemas in a computing system comprising a repository, the method comprising:
updating the deployment record to associate the schema record with the target database system.
However, Araya teaches:
A method for managing database schemas in a computing system comprising a repository (Araya Paragraph [0107], The SQL action to be performed, e.g. create, retrieve, update, or deleting a record, or changing the schema of a database), the method comprising:
updating the deployment record to associate the schema record with the target database system (Araya Paragraph [0107], The SQL action to be performed, e.g. create, retrieve, update, or deleting a record, or changing the schema of a database).
The claimed invention and Araya are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Araya to have combined Sims and Araya.  One of ordinary skill in the art would recognize that the schema manipulation of Sims could be applied to database schemas to provide the same functionality for a different type of schema.

Regarding claim 13, Sims in view of Araya further teaches:
The method of claim 10, further comprising providing an output comprising the differences between a first schema record and a second schema record (Sims Paragraph [0045], system automatically provides for translation of these schema differences such that a preset usable by a first application and conforming to a first schema associated with the first application can be modified to conform to a second schema associated with a second application).

Regarding claim 18, Sims in view of Araya further teaches:
The method of claim 10, wherein converting the input schema to the platform-neutral schema further comprises detecting a predefined translation section associated with the second platform-specific schema definition language in the input schema and storing the predefined translation section in the platform-neutral schema without conversion (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators); and
wherein converting the platform-neutral schema to the output schema further comprises inserting the predefined translation section into the output schema without conversion (Sims Paragraph [0040], data and metadata is uploaded to the website where it can be translated into or conformed to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema, Fig. 6 shows changing from one schema to a neutral schema based on the translators).

Claims 2-5, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Araya and Bolohan et al., Patent Application Publication No. 2012/0023080 (hereinafter Bolohan).

Regarding claim 2, Sims in view of Araya teaches parent claim 1.
Sims in view of Araya does not expressly disclose:
wherein the deployment engine is communicably coupleable to the target database system and is further configured to install the output schema on the target database system.
However, Bolohan teaches:
wherein the deployment engine is communicably coupleable to the target database system and is further configured to install the output schema on the target database system (Bolohan Paragraph [0005], schema version is not the same as the database schema version used to create the database and the updated database schema is installed).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 3, Sims in view of Araya teaches parent claim 1.
Sims in view of Araya does not expressly disclose:
herein the repository is configured to store a plurality of schema records, each schema record further comprising a version identifier.
However, Bolohan teaches:
herein the repository is configured to store a plurality of schema records (Bolohan Paragraph [0029], Each version of the database schema may have a unique version identifier), each schema record further comprising a version identifier (Bolohan Paragraph [0029], Each version of the database schema may have a unique version identifier).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 4, Sims in view of Araya and Bolohan further teaches:
The system of claim 3, further comprising a comparator configured to provide an output comprising one or more differences between a first schema record and a second schema record (Sims Paragraph [0045], system automatically provides for translation of these schema differences such that a preset usable by a first application and conforming to a first schema associated with the first application can be modified to conform to a second schema associated with a second application).

Regarding claim 5, Sims in view of Araya teaches parent claim 1.
Sims in view of Araya does not expressly disclose:
wherein the intake engine is further configured to validate the input schema based on one or more design criteria.
However, Bolohan teaches:
wherein the intake engine is further configured to validate the input schema based on one or more design criteria (Bolohan Paragraph [0044], verify that the database schema version used to generate the database is the same as the expected schema version).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 11, Sims in view of Araya teaches parent claim 10.
Sims in view of Araya does not expressly disclose:
further comprising installing the output schema on the target database system.
However, Bolohan teaches:
further comprising installing the output schema on the target database system (Bolohan Paragraph [0005], schema version is not the same as the database schema version used to create the database and the updated database schema is installed).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 12, Sims in view of Araya teaches parent claim 10.
Sims in view of Araya does not expressly disclose:
wherein the schema record further comprises a version identifier.
However, Bolohan teaches:
wherein the schema record further comprises a version identifier (Bolohan Paragraph [0029], Each version of the database schema may have a unique version identifier).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Regarding claim 14, Sims in view of Araya teaches parent claim 10.
Sims in view of Araya does not expressly disclose:
further comprising validating the input schema based on one or more design criteria.
However, Bolohan teaches:
further comprising validating the input schema based on one or more design criteria (Bolohan Paragraph [0044], verify that the database schema version used to generate the database is the same as the expected schema version).
The claimed invention and Bolohan are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Bolohan to have combined Sims and Bolohan.  One of ordinary skill in the art would recognize the benefits of indexing different schemas by using version identifiers for better organization.

Claims 6, 8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Araya and Zhang, Patent Application Publication No. 2017/0185921 (hereinafter Zhang).

Regarding claim 6, Sims in view of Araya teaches parent claim 1.
Sims in view of Araya does not expressly disclose:
wherein the deployment engine is further configured to evaluate a configuration of the target database system and to provide an output indicating a compatibility level between the configuration and the output schema.
However, Zhang teaches:
wherein the deployment engine is further configured to evaluate a configuration of the target database system and to provide an output indicating a compatibility level between the configuration and the output schema (Zhang Paragraph [0031], proprietary data into client training data 225 that is compatible with the customized data schema 215).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Regarding claim 8, Sims in view of Araya teaches parent claim 1.
Sims in view of Araya does not expressly disclose:
wherein the schema record further comprises a user identifier, and wherein the repository is further configured to provide an output including the user identifier associated with the schema record.
However, Zhang teaches:
wherein the schema record further comprises a user identifier, and wherein the repository is further configured to provide an output including the user identifier associated with the schema record (Zhang Paragraph [0039], meta data schema 310 may include a user identifier, contexts, and a label. A client may customize the meta data schema 310 to indicate that the user identifier).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Regarding claim 15, Sims in view of Araya teaches parent claim 10.
Sims in view of Araya does not expressly disclose:
further comprising evaluating a configuration of the target database system and providing an output indicating a compatibility level between the configuration and the output schema.
However, Zhang teaches:
further comprising evaluating a configuration of the target database system and providing an output indicating a compatibility level between the configuration and the output schema (Zhang Paragraph [0031], proprietary data into client training data 225 that is compatible with the customized data schema 215).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Regarding claim 17, Sims in view of Araya teaches parent claim 10.
Sims in view of Araya does not expressly disclose:
further comprising storing a user identifier in the schema record.
However, Zhang teaches:
further comprising storing a user identifier in the schema record (Zhang Paragraph [0039], meta data schema 310 may include a user identifier, contexts, and a label. A client may customize the meta data schema 310 to indicate that the user identifier).
The claimed invention and Zhang are from the analogous art of database schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention were effectively filed having the teachings of Sims and Zhang to have combined Sims and Zhang.  One of ordinary skill in the art would recognize the benefits of determining compatibility before conversion in order to ensure an accurate conversion.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Araya and Shukla et al., Patent Application Publication No. 2014/0280047 (hereinafter Shukla).

Regarding claim 7, Sims in view of Araya teaches parent claim 1.
Sims in view of Araya does not expressly disclose:
wherein the schema record further comprises an approval log and wherein the deployment engine is further configured to refuse the request for the schema record based on the approval log.
However, Shukla teaches:
wherein the schema record further comprises an approval log and wherein the deployment engine is further configured to refuse the request for the schema record based on the approval log (Shukla Paragraph [0024], the parsing process may identify the "firstname" and "lastname" fields of the "teacher" record as unexpected fields that violate the hierarchical schema definition, and may refuse to import the document 106 citing a schema validation error).
The claimed invention and Shukla are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Shukla to have combined Sims and Shukla.  One of ordinary skill in the art would recognize the benefits of refusing requests that are recorded to have failed validation.

Regarding claim 16, Sims in view of Araya teaches parent claim 10.
Sims in view of Araya does not expressly disclose:
further comprising storing an approval log in the schema record and refusing the request for the schema record based on the approval log.
However, Shukla teaches:
further comprising storing an approval log in the schema record and refusing the request for the schema record based on the approval log (Shukla Paragraph [0024], the parsing process may identify the "firstname" and "lastname" fields of the "teacher" record as unexpected fields that violate the hierarchical schema definition, and may refuse to import the document 106 citing a schema validation error).
The claimed invention and Shukla are from the analogous art of schema systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Sims and Shukla to have combined Sims and Shukla.  One of ordinary skill in the art would recognize the benefits of refusing requests that are recorded to have failed validation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164     

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164